CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 149 to Registration Statement No. 02-90946 on Form N-1A of our reports dated December 18, 2008 relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust, includin g Eaton Vance Emerging Markets Local Income Fund, appearing in the Annual Report on Form N-CSR of Eaton Vance Mutual Funds Trust for the y ear ended October 31, 2008, and to the references to us under the headings Financial Highlights in the Prospectus, Independent Registered Public Accounting Firm, in the Statements of Additional Information, and item 6. in the Supplement to the Prospectus, which are incorporated by reference and part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts November 25, 2009
